Citation Nr: 0948074	
Decision Date: 12/21/09    Archive Date: 01/05/10

DOCKET NO.  06-34 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, to include as due to exposure to herbicides and as 
secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension, to 
include as due to exposure to herbicides and as secondary to 
service-connected diabetes mellitus, type II.

3.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD) has been submitted and, if so, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 
1969 and from January 1971 to October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2005 and February 2007 Regional 
Office (RO) in Indianapolis, Indiana rating decisions.

The June 2005 rating decision denied service connection for 
coronary artery disease.  The February 2007 rating decision 
denied service connection for hypertension and appears to 
have reopened a claim for service connection for PTSD and 
denied the claim on the merits.

The Veteran had a local hearing before an RO hearing officer 
in February 2009.  A transcript of that proceeding has been 
associated with the claims file.  The Veteran was originally 
scheduled for a hearing before the Board in August 2009, but 
the Veteran cancelled the hearing stating that he was 
satisfied with his RO hearing.

As noted, the February 2007 rating decision appears to have 
reopened the claim for PTSD and denied it on the merits.  
Regardless of the RO's actions, the Board is required to 
consider whether new and material evidence has been received 
warranting the reopening of the previously denied claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 
05-92; Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed 
to comply with its own regulations by ignoring issue of 
whether any new and material evidence had been submitted to 
reopen the Veteran's previously and finally denied claims).  
Thus, the issue on appeal has been characterized as shown 
above.

On October 13, 2009, in accordance with authority provided in 
38 U.S.C. § 1116, the Secretary of Veterans Affairs announced 
his decision to establish presumptions of service connection, 
based upon exposure to herbicides within the Republic of 
Vietnam during the Vietnam era, for three new conditions: 
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  As required by 38 U.S.C. § 1116, the Department 
of Veterans Affairs (VA) will issue regulations through 
notice and comment rule-making procedures to establish the 
new presumptions of service connection for those diseases.  
Those regulations will take effect on that date that a final 
rule is published in the Federal Register.  Until that time, 
VA does not have authority to establish service connection 
and award benefits based upon the planned new presumptions.  
On November 20, 2009, the Secretary of Veterans Affairs 
directed the Board to stay action on all claims for service 
connection that cannot be granted under current law but that 
potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart 
disease, Parkinson's disease, and B cell leukemias based upon 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era.  As this appeal contains two claims that may 
be affected by these new presumptions, the Board must stay 
action on that matter in accordance with the Secretary's 
stay.  Specifically, the issues of entitlement to service 
connection for coronary artery disease and hypertension as 
secondary to herbicide exposure are subject to the stay and 
will not be decided at this time.  Once the planned final 
regulations are published, the adjudication of any case or 
claim that has been stayed will be resumed.  


FINDINGS OF FACT

1.  An unappealed October 2000 rating decision denied service 
connection for PTSD, finding the Veteran had not submitted 
sufficient evidence to verify his claimed stressors. 
 
2.  Evidence received since October 2000 raises a reasonable 
possibility of substantiating the Veteran's PTSD claim. 
 
3.  There is an approximate balance of positive and negative 
evidence as to whether the Veteran has a current diagnosis of 
PTSD that is related to his military service. 


CONCLUSIONS OF LAW

1.  The October 2000 rating decision that denied the claim 
for entitlement to service connection for PTSD is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2009). 
 
2.  Evidence received since the October 2000 rating decision 
in relation to the Veteran's claim for entitlement to service 
connection for PTSD is new and material, and, therefore, the 
claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2009). 
 
3.  Resolving doubt in favor of the Veteran, PTSD was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
In light of the favorable decision herein, the Board finds 
that any deficiencies in notice were not prejudicial to the 
Veteran.  

New and Material Evidence 

The Veteran contends that he has PTSD as the result of his 
active duty service.  Specifically, the Veteran reports that 
during his service in Vietnam from April 1968 to April 1969 
his unit was subjected to RPG and small arms fire and that he 
witnessed the death of fellow service members.  
 
Rating actions are final and binding based on evidence on 
file at the time the Veteran is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2009).  The Veteran has one year from notification of a RO 
decision to initiate an appeal by filing a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2009).  

In an October 2000 rating decision, the RO denied service 
connection for PTSD.  The claims file does not indicate, nor 
does the Veteran contend, that he appealed the October 2000 
rating decision.  As no correspondence was received from the 
Veteran within the appeal period perfecting her appeal with 
respect to the issue of entitlement to service connection for 
PTSD, therefore, the October 2000 rating decision is final. 
 
At the time of the October 2000 decision, the record included 
service treatment records that were absent of complaints, 
treatment, or diagnoses of PTSD or other psychiatric 
disorder.  There was also VA treatment records that included 
a September 1990 VA examination report.   
 
Potentially relevant evidence received since the October 2000 
decision includes VA treatment records, VA examination 
reports from December 2006 and April 2008, a February 2009 RO 
hearing transcript, statements from the Veteran's mother and 
fellow service member, and multiple statements from the 
Veteran.     
 
Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened 
and allowed and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105 (West 2002).  Under 38 
U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001.  The instant claim to reopen was 
filed after that date and the revised definition applies.  
Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 
 
When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). 
 
Again, the Veteran claims he has PTSD as a result of his 
military service.  For evidence to be new and material in 
this matter, it would have to tend to show the Veteran had a 
current diagnosis of PTSD based on the DSM-IV criteria that 
was attributed, at least in part, to his military service.  
The Board finds the evidence received since the October 2000 
decision does.

VA treatment records include assessments by separate VA 
treatment providers in September 2006 and October 2007 
diagnosing the Veteran with PTSD according to the DSM-IV 
criteria and relating that diagnosis, at least in part, to 
stressor events occurring during the Veteran's military 
service.

Presuming the credibility of the evidence for the sole 
purpose of determining whether the claim should be reopened, 
the Board concludes the September 2006 and October 2007 VA 
treatment records, at the very least, raise a reasonable 
possibility of substantiating the claim and constitute new 
and material evidence sufficient to reopen the Veteran's 
claim. 

Having reopened the claim for service connection for PTSD, 
the Board will now evaluate that claim on the merits.

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009). 
 
In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2009). 
 
If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2009); see also, 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2009).  Otherwise, the 
law requires verification of a claimed stressor.  Where a 
determination is made that the Veteran did not "engage in 
combat with the enemy," or the claimed stressor is unrelated 
to combat, the Veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must include service records or other credible 
evidence that supports and does not contradict the Veteran's 
testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. 
App. 128, 42 (1997). 

The Veteran contends that he has PTSD as the result of his 
active duty service.  Specifically, the Veteran reports that 
during his service in Vietnam from April 1968 to April 1969 
his unit was subjected to RPG and small arms fire and that he 
witnessed the death of fellow service members.

 As an initial matter, the Board notes the RO conceded the 
Veteran's claimed in-service stressors.  Specifically, the RO 
recognized the Veteran's service in Vietnam with the 501st 
Engineer Company between April 1968 and April 1969.  The RO 
was able to confirm the death of one of the Veteran's fellow 
service members in November 1968 in a location where the 
Veteran was serving and that the Veteran claimed to have 
witnessed.  As such, the Board concedes the existence of the 
Veteran's claimed stressors. 
 
Even with a conceded in-service stressor, the evidence must 
still establish by competent medical evidence that the 
Veteran has a current disability due to those service events.  
See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also 
Kessel v. West, 13 Vet. App. 9, 17-19 (1999).  As there is an 
approximate balance of the positive and negative evidence as 
to whether the Veteran has PTSD due to service, the Board 
concludes service connection is warranted.

In this regard, as noted above, the Veteran's service 
treatment records are silent as to any treatment or diagnosis 
of PTSD.  Post-service, the claims file indicates the Veteran 
was hospitalized in October 1987 for psychiatric problems, 
but not diagnosed with PTSD.  In September 1990, the Veteran 
received his first VA examination.  At that time, the 
examiner did not make a diagnosis of PTSD.  Instead, the 
examiner found symptomatology consistent with a schizoid 
personality disorder.  

The Veteran was first diagnosed with PTSD in September 2006.  
The treating licensed clinical social worker specifically 
noted that the Veteran met each of the DSM-IV criteria and, 
therefore, was given a diagnosis of PTSD.  The only traumatic 
events mentioned were those relating to the Veteran's 
military service.

The Veteran received another VA examination in December 2006.  
At that time, the doctor of psychology found the Veteran did 
not report psychological symptoms that met DSM-IV PTSD 
symptom criteria or psychosocial dysfunction that could be 
attributed to any PTSD symptoms.

The Veteran received a comprehensive psychological evaluation 
in October 2007.  The treating professional documented the 
Veteran's disorder and discussed his symptomatology.  Based 
on the Veteran's reported symptomatology, including his 
reported stressors from Vietnam, the examining psychologist 
diagnosed PTSD.  As to etiology, the psychologist noted 
concern that the Veteran did not want treatment for his 
psychological problems.  Nevertheless, the psychologist 
stated it was as likely as not that the Veteran's current 
symptomatology warranted a diagnosis of PTSD, to which the 
psychologist related the multiple significant traumatic 
incidents the Veteran reported occurring during service.

The Veteran was afforded a final VA psychological examination 
in April 2008.  The examining psychologist found that the 
Veteran met all DSM-IV criteria for PTSD, save one.  The 
examiner found that the Veteran had not experienced "intense 
fear, helplessness or horror" as required by part 2 of 
criterion A of the DSM-IV.  The Veteran reported that at the 
time of the in-service stressor incidents he did not have 
time to think about them and that during down time the 
Veteran got too drunk to think about the incidents.  The 
examiner noted the Veteran met most of the DSM-IV criteria 
for PTSD, except that he felt "guilt and remorse", rather 
than fear, helplessness, or horror.  As such, the examiner 
could not diagnose PTSD.

The Board recognizes that there is conflicting evidence on 
the record as to whether the Veteran has a current diagnosis 
of PTSD.  On the one hand, since the Veteran's claim to 
reopen two (2) VA psychologists have opined that the Veteran 
does not have a current diagnosis of PTSD.  On the other 
hand, a third VA psychologist, as well as a licensed clinical 
social worker, has made a diagnosis of PTSD.  In this regard, 
the Board notes it is not necessary for a diagnosis of PTSD 
to come from a licensed psychologist or psychiatrist.  See 
Cox v. Nicholson, 20 Vet. App. 563 (2007) (holding that a 
diagnosis may be rendered by a person who is qualified 
through education, training, or experience to provide 
competent medical evidence under 38 C.F.R. § 3.159(a)(1)).  
The Board finds each of these treatment or examination 
reports credible and probative.  In each case, the health 
professionals based their diagnosis, or lack of diagnosis, on 
consideration of the Veteran's prior medical records and an 
interview with the Veteran.  In each case, diagnosis was 
based on consideration of the DSM-IV criteria for PTSD.  Both 
health professionals diagnosing PTSD either explicitly or 
implicitly linked the diagnosis to the Veteran's confirmed 
in-service stressors.  Furthermore, although the April 2008 
VA examiner did not diagnose PTSD the examiner explained 
that, "[t]hat is not to say that I do not believe that [the 
Veteran] is without problems.  He is obviously having 
subthreshold PTSD difficulties due to a myriad of PTSD 
symptoms, but I do not believe that he satisfies the 
diagnostic criteria for the diagnosis."  In light of these 
multiple conflicting opinions, the Board concludes the 
evidence is essentially in equipoise as to whether the 
Veteran currently has PTSD related to military service.  As 
such, the Veteran is entitled to the benefit of the doubt and 
service connection may be granted.

Therefore, in light of the Veteran's confirmed in-service 
stressors and the VA psychologist's and licensed clinical 
social worker's diagnosis of PTSD, which they related in some 
measure to the Veteran's confirmed stressors, the Board 
further concludes that service connection is warranted.  See 
Hickson, supra.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


